      Case 2:21-cv-00191-DBP Document 2 Filed 03/26/21 PageID.3 Page 1 of 8




John A. Snow (3025)
PARSONS, BEHLE & LATIMER
201 S. Main Street, Suite 1800
Salt Lake City, UT 84111
Telephone: 801.532.1234
Facsimile: 801.536.6111
JSnow@parsonsbehle.com
Attorneys for Gemini Insurance Company

                        IN THE UNITED STATE DISTRICT COURT
                                FOR THE DISTRICT OF UTAH

 GEMINI INSURANCE COMPANY,

         Plaintiff,                                 COMPLAINT FOR DECLARATORY
                                                       RELIEF AND DAMAGES
 v.

 AMERICAN BIOTECH LABS, LLC and
 ABL MANUFACTURING, LLC,

         Defendants.


        GEMINI INSURANCE COMPANY (“Gemini”) sues AMERICAN BIOTECH LABS,

LLC (“American Biotech”) and ABL MANUFACTURING, LLC (“ABL Manufacturing”)

(together, “Defendants”), and alleges:

                                    NATURE OF ACTION

        1.      This is an action for damages and declaratory relief under 28 U.S.C. § 2201 over

Defendants’ repeated failure to respond to Gemini’s requests for information as required under the

terms of the insurance contract issued by Gemini.

                                JURISDICTION AND VENUE

        2.      This Court has jurisdiction under 28 U.S.C. § 1332. There is complete diversity

of citizenship between the parties, and the amount in controversy exceeds $75,000, exclusive

of attorney’s fees and costs.
    Case 2:21-cv-00191-DBP Document 2 Filed 03/26/21 PageID.4 Page 2 of 8




        3.      Venue is proper in this district because Gemini issued and delivered the insurance

contract to American Silver, LLC, the First Named Insured, in American Fork, Utah, the Producer

of the insurance contract, Citadel Insurance Services, is also located in American Fork, Utah, and

“a substantial part of the events … giving rise to the claim occurred in this district,” specifically,

Defendants’ failure to respond to Gemini’s requests for information. 28 U.S.C. § 1391(b)(2).

        4.      All conditions precedent have occurred, been performed, or have been waived.

                                           THE PARTIES

        5.      Gemini is a Delaware corporation with its principal place of business in Arizona.

For purposes of this action, Gemini is a surplus lines insurance company that issued an insurance

contract that is the subject of this dispute.

        6.      American Biotech is a limited liability company formed under Utah law with its

principal place of business in Utah. On information and belief, none of the members of American

Biotech are citizens of Delaware or Arizona. American Biotech seeks coverage under the policy

issued by Gemini.

        7.      ABL Manufacturing is a limited liability company formed under Utah law with

its principal place of business in Utah. On information and belief, none of the members of ABL

Manufacturing are citizens of Delaware or Arizona. ABL Manufacturing also seeks coverage

under the policy issued by Gemini.

                               THE THIRD-PARTY COMPLAINT

        8.      In March 2020, Ronnie Marin, individually and on behalf of others, filed a class

action against Jim Bakker and Morningside Church Productions, Inc. (together, “Morningside”)

in the action styled Ronnie Marin, et al. v. Jim Bakker, et al., Case No. 6:20-cv-03090-MDH.




                                                  2
    Case 2:21-cv-00191-DBP Document 2 Filed 03/26/21 PageID.5 Page 3 of 8




       9.      Marin seeks damages because Morningside falsely advertised and promoted its

product branded “Silver Solution” as a “clinically tested” and “all natural” cure for viruses,

including COVID-19, HIV, the common cold, and the flu.

       10.     On August 24, 2020, Marin sent ABL Manufacturing LLC a subpoena seeking

various documents, including documents regarding the manufacturing process of Silver Solution,

exemplars of labels used on Silver Solution, all documents concerning any health benefits or

effects of Silver Solution, and documents showing “your corporate structure, ownership, officers,

directors, and management.”

       11.     On January 14, 2021, Morningside then filed a third-party complaint against

Defendants alleging that Defendants manufactured and sold Silver Solution and that Defendants

entered into a “number of contractual arrangements” with Morningside requiring them to, among

other things, guarantee Silver Solution would perform to specifications and to defend, indemnify,

and hold Morningside harmless from all claims that Morningside might incur from Silver Solution.

(A copy of the third-party complaint is attached as Exhibit “A.”)

       12.     Morningside sued Defendants in causes of action for negligent misrepresentation,

fraudulent misrepresentation, breach of warranty, and contractual indemnity.

                       DEFENDANTS’ FAILURE TO COOPERATE

       13.     Defendants did not notify Gemini of the subpoena from the class action plaintiffs.

       14.     Instead, approximately six months later, on January 18, 2021, for the first time,

Defendants made Gemini aware of the dispute involving Morningside and Silver Solution, and

tendered the third-party complaint to Gemini for defense and indemnification under the insurance

policy issued by Gemini.




                                                3
    Case 2:21-cv-00191-DBP Document 2 Filed 03/26/21 PageID.6 Page 4 of 8




       15.     First Request: On February 1, 2021, Gemini advised Defendants that Gemini

would provide them with a defense against the third-party complaint, but under a complete

reservation of rights because of potential issues regarding the existence and scope of coverage.

       16.     In the letter, Gemini asked Defendants to provide basic information that Gemini

needed for its investigation, including but not limited to the “number of contractual arrangements”

raised by Morningside in its third-party complaint.

       17.     Gemini offered to “do anything to facilitate [Defendants’] expedited production”

of the documents.

       18.     Defendants failed to provide any of the requested information.

       19.     Second Request: On February 3, 2021, Gemini sent Defendants another letter

reminding them that Gemini’s request for information was still outstanding.

       20.     Gemini once again offered to do “anything … to facilitate your production … since

time is of the essence.”

       21.     Defendants failed to provide any of the requested information.

       22.     Third Request: On February 12, 2021, Gemini sent Defendants a third letter

requesting that Defendants provide the basic information that Gemini needed for its investigation.

       23.     Once again, Gemini offered to do “anything … to facilitate your production …

since time is of the essence.”

       24.     Defendants failed to provide any of the requested information.

       25.     On February 19, 2021, Defendants’ “long time legal counsel” at the law firm of

Parr Brown Gee & Loveless acknowledged Gemini’s requests for information and specifically

promised to provide the information Gemini needs: “We are also working to gather the information

requested by Gemini, which ABL intends to provide as soon as possible.”




                                                4
    Case 2:21-cv-00191-DBP Document 2 Filed 03/26/21 PageID.7 Page 5 of 8




       26.     Defendants failed to provide any of the requested information.

       27.     FOURTH AND FINAL REQUEST: On March 5, 2021, Gemini made a fourth and

final request for the outstanding documentation.

       28.     This time Gemini even specifically cited the provisions of the policy requiring

Defendants to, among other things, cooperate with Gemini in its investigation.

       29.     Gemini beseeched Defendants to “[p]lease let us know if there is anything we can

do to facilitate your … production.”

       30.     Defendants failed to provide any of the requested information.

       31.     Indeed, as of the date of this pleading, Defendants have failed to provide Gemini

with a single (zero) piece of paper in response to Gemini’s request for information, much less all

the alleged contracts between Defendants and Morningside.

       32.     Gemini has been prejudiced by Defendants’ total failure to provide any of the

information Gemini has been requesting for months now. Gemini has no knowledge regarding

basic aspects of the litigation that Defendants are asking Gemini to pay for, including but not

limited to:

       (a) no invoices, contracts or agreements of any description between ABL and
           Morningside regarding the Silver Solution branded products;
       (b) no contracts or agreements of any description between ABL and Morningside
           regarding the alleged “private label” arrangement between ABL and Morningside;
       (c) no March 6, 2020 letter from the Food and Drug Administration referenced in
           the third-party complaint;
       (d) no March 11, 2020 letter from the New York State Attorney General referenced in
           the third-party complaint;
       (e) no communications from the Food and Drug Administration to ABL regarding
           “Silver Solution” branded products;

       (f) Any and all correspondence (including emails) between ABL and
           Morningside regarding “Silver Solution” branded products from January 1, 2015
           through the present.


                                                   5
      Case 2:21-cv-00191-DBP Document 2 Filed 03/26/21 PageID.8 Page 6 of 8




         (g) no warranty or other representations made by ABL to Morningside regarding
             the qualities and benefits of the “Silver Solution” branded products as alleged in
             the third-party complaint; and
         (h) no Supply and Distribution Agreement referenced in the third-party
             complaint.

         33.     Gemini needs this information and has no other means of obtaining it other than to

ask that it be provided by Defendants to the extent they initiated the process by tendering to Gemini

under the insurance contract.

         34.     Defendants and their counsel have no reasonable justification for not providing

Gemini with the information Gemini has been requesting. Indeed, Gemini believes that discovery

in this action will prove Defendants and their counsel are purposefully withholding the information

Gemini requested.1

                                     THE GEMINI POLICY

         35.     Gemini issued a Primary Liability Policy to American Silver, LLC, as the First

Named Insured, bearing Policy No. GL_12492-7 and effective from April 1, 2020 to April 1, 2021.

(A copy of the policy is attached as Exhibit “B.”)

         36.     Form GL POL 0001 03 09, provides in pertinent part:

         1.      Duties in the Event of Occurrence, Offense, Claim or Suit

                 a.     You must see to it that our claims department is notified in writing
                        as soon as practicable of an occurrence, offense, critical fact or loss
                        which may result in a claim. To the extent possible, notice should
                        include:
                        (1)     How, when and where the occurrence, offense or loss took
                                place;
                        (2)     The names and addresses of any injured person and any
                                witnesses; and



1
    Gemini purposefully did not attach the correspondence with Defendants.


                                                  6
    Case 2:21-cv-00191-DBP Document 2 Filed 03/26/21 PageID.9 Page 7 of 8




                       (3)     The nature and location of any injury or damage arising out
                               of the occurrence, offense, critical fact or loss.
        Notice of an occurrence, offense, critical fact or loss is not notice of a claim.
                b.     If a claim is received by any insured, you must:
                       (1)     Immediately record the specifics of the claim and the date
                               received
                       (2)     Notify us as soon as practicable by sending written notice of
                               the claim to our claims department.
                c.     You and any other involved insured must:
                       (1)     Immediately send us copies of any demands, notices,
                               summonses or legal papers received in connection with the
                               claim or a suit;
                       (2)     Authorize us to obtain records and other information;
                       (3)     Cooperate with us in the investigation or settlement of the
                               claim or defense against the claim or suit; and
                       (4)     Assist us, upon our request, in the enforcement of any right
                               against any person or organization which may be liable to
                               the insured because of loss to which this insurance may also
                               apply.

        37.     Form GL POL 0001 03 09, provides in relevant part:

        Examination of Books
        [5](c) We reserve the right to examine and audit the books and records of any
               insured as we determine they relate to this Policy at any time during the
               policy period and up to three years afterwards.

                                  FAILURE TO COOPERATE

        38.     Gemini incorporates Paragraphs 1 - 37.

        39.     Defendants violated and continue to violate the conditions precedent to coverage

by failing to comply with Gemini’s repeated requests for basic information that Gemini needs for

its investigation.

        40.     Gemini has diligently attempted to elicit their cooperation but despite the promise

to do so, Defendants have not provided Gemini with any of the information it needs.



                                                 7
   Case 2:21-cv-00191-DBP Document 2 Filed 03/26/21 PageID.10 Page 8 of 8




        41.      Accordingly, based on this breach, Gemini has no duty to defend or indemnify

Defendants against the third-party complaint.

                                      REQUESTED RELIEF

        WHEREFORE, Gemini respectfully requests this Court:

        a.       Take jurisdiction and adjudicate the rights of the parties under the Gemini policy;

        b.       Declare that Gemini has no obligation to defend or indemnify Defendants in the
                 third-party complaint by Morningside;

        c.       If there is no duty to defend, award Gemini all of the attorney’s fees, costs, and
                 expenses Gemini has incurred and is continuing to incur to defend Defendants in
                 the third-party complaint by Morningside;

        c.       Award Gemini all costs it incurred to prosecute this action; and

        d.       All such other relief as the Court deems just and proper under the circumstances.


        DATED this 26th day of March, 2021.
                                                      PARSONS BEHLE & LATIMER


                                                      /s/ John A. Snow
                                                      John A. Snow
                                                      Attorneys for Gemini Insurance Company
PBL\4852-8450-1730.v1-3/26/21




                                                  8
